Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00349-CV

                          IN THE INTEREST OF A.L.R., a Child

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3688CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the part of the trial
court’s May 14, 2019 order that terminated J.R.’s parental rights and RENDER an order denying
the Texas Department of Family and Protective Services’ request to terminate the parent-child
relationship between J.R. and the child A.L.R. The case is REMANDED to the trial court for
further proceedings consistent with the opinion.

       We order no costs assessed.

       SIGNED November 6, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice